Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
            The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches a system comprising an apparatus memory that configured to store a number of mounting of a new consumable and a life of the consumable mounted on an image processing apparatus, the new consumable being an unused consumable; and an apparatus controller configured to perform: updating the number of mounting stored in the apparatus memory when the new consumable is mounted on the image processing apparatus; updating the life stored in the apparatus memory in response to execution of the image processing; and transmitting, at a particular timing, the number of mounting and the life stored in the apparatus memory through the apparatus interface to a server, the server including a server interface for connecting to the network; a server memory configured to store a number of orders of the new consumable; and a server controller configured to perform in response to receiving, through the server interface, the number of mounting and the life, not placing an order for the new consumable when the number of mounting is larger than the number of orders or the life is longer than or equal to a particular value, and placing the order for the new consumable when the number of mounting is smaller than or equal to the number of orders and the life is shorter than the particular value; and when the order is placed, updating the number of orders stored in the server memory in the combination as claimed. 


Claim 8 is allowed because none of the prior art references of record teaches a server configured to provide a service of managing a consumable used in an image processing apparatus, the server comprising a memory the configured to store a number of orders of a new consumable, the new consumable being an unused consumable; and a controller configured to perform: in response to receiving, through the interface, a number of mounting of the new consumable on the image processing apparatus and a life of the consumable mounted on the image processing apparatus transmitted from the image processing apparatus, not placing an order for the new consumable when the number of mounting is larger than the number of orders or the life is longer than or equal to a particular value, and placing the order for the new consumable when the number of mounting is smaller than or equal to the number of orders and the life is shorter than the particular value; and when the order is placed, updating the number of orders stored in the memory in the combination as claimed. 

Claim 9 is allowed because none of the prior art references of record teaches a system comprising a server that configured to provide a service of managing a consumable used in the image processing apparatus, the consumable including a managed consumable managed by the server and an unmanaged consumable not managed by the server, the server including a server interface for connecting to the network; and a server controller configured not to place an order of the managed consumable based on a life of the unmanaged consumable and to place the order of the managed consumable based on a life of the managed consumable, the image processing apparatus including an image processing device configured to perform image processing by using the consumable mounted on the image processing apparatus; an apparatus interface for connecting to the network; an apparatus memory configured to store the life of the consumable mounted on the image processing apparatus; and an apparatus controller configured to perform: when the managed consumable is mounted on the image processing apparatus, updating the life of the managed consumable stored in the apparatus memory in response to execution of the image processing; and transmitting, at a particular timing, at least the life of the managed consumable stored in the apparatus memory through the apparatus interface to the server in the combination as claimed. 

Claim 10 is allowed because none of the prior art references of record teaches an  image processing apparatus configured such that a managed consumable managed by a server and an unmanaged consumable not managed by the server are mountable thereon as a consumable, the image processing apparatus comprising: an interface for connecting to the server so as to perform communication with the server; an image processing device configured to perform image processing by using the consumable mounted on the image processing apparatus; a memory configured to store a life of the consumable mounted on the image processing apparatus; and a controller configured to perform: when the managed consumable is mounted on the image processing apparatus, updating the life of the managed consumable stored in the memory in response to execution of the image processing; and transmitting, at a particular timing, at least the life of the managed consumable stored in the memory through the interface to the server.

Claims 11-19 are allowed because none of the prior art references of record teaches a system comprising an image processing apparatus that includes an image processing device configured to perform image processing by using the consumable mounted on the image processing apparatus; an apparatus interface for connecting to the network; an apparatus memory configured to store a number of mounting of a new consumable and a life of the consumable mounted on the image processing apparatus, the new consumable being an unused consumable; and an apparatus controller configured to perform: updating the number of mounting stored in the apparatus memory when the new consumable is mounted on the image processing apparatus; updating the life stored in the apparatus memory in response to execution of the image processing; and transmitting, at a particular timing, the number of mounting and the life stored in the apparatus memory through the apparatus interface to the server, the server including: a server interface for connecting to the network; a server memory configured to store a number of orders of the new consumable; and a server controller configured to perform: in response to receiving, through the server interface, the number of mounting and the life transmitted from the image processing apparatus, not placing an order for the new consumable when a magnitude relationship between the number of mounting and the number of orders satisfies a first condition or the life is longer than or equal to a particular value, and placing the order for the new consumable when the magnitude relationship satisfies a second condition different from the first condition and the life is shorter than the particular value; and when the order is placed, updating the number of orders stored in the server memory in the combination as claimed. 

Claim 20 is allowed because none of the prior art references of record teaches a server configured to provide a service of managing a consumable used in an image processing apparatus, the server comprising a memory that configured to store a number of orders of a new consumable, the new consumable being an unused consumable; and a controller configured to perform: in response to receiving, through the interface, a number of mounting of the new consumable on the image processing apparatus and a life of the consumable mounted on the image processing apparatus transmitted from the image processing apparatus, not placing an order for the new consumable when a magnitude relationship between the number of mounting and the number of orders satisfies a first condition or the life is longer than or equal to a particular value, and placing the order for the new consumable when the magnitude relationship satisfies a second condition different from the first condition and the life is shorter than the particular value; and when the order is placed, updating the number of orders stored in the memory in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,233,409; US Pub. 2019/0286038) cited in the PTO 892 form show an image processing apparatus which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853